772 N.W.2d 374 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tad Spencer DEWULF, Defendant-Appellantt
Docket No. 137574. COA No. 286152.
Supreme Court of Michigan.
September 28, 2009.

Order
By order of March 23, 2009, the application for leave to appeal the September 8, 2008 order of the Court of Appeals was held in abeyance pending the decision in People v. Jackson (Docket No. 135888), On order of the Court, the case having been decided on July 10, 2009, 483 Mich. 271, 769 N.W.2d 630 (2009), the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the Livingston Circuit Court's Order to Remit Prisoner Funds for Fines, Costs, and Assessments, entered on November 18, 2005, which assessed the defendant $475 in unspecified fees or costs. The circuit court failed to cite any authority, and we are not aware of any, that permitted it to order an assessment of unidentified costs and/or fees twelve years after the defendant was sentenced *375 and without providing notice and an opportunity to be heard. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court. The motion to remand is DENIED.